The plaintiffs cannot complain that the presiding judge told the jury he was not aware that there was any evidence for the defendant on a certain question. The instructions, which they now suggest in argument should have been given, would perhaps have been given if a request therefor had been made. The exception comes too late. 54th Rule of Court; Cooper v. Grand Trunk Railway, 49 N.H. 209, 213; State v. Gorham, 55 N.H. 152.
Where instructions given a jury are correct, a verdict will not be set aside because they are not as specific as they might properly have been, when no request was made for more definite instructions. Moore v. Ross,11 N.H. 557; Kent v. Tyson, 20 N.H. 121, 126, 127; Wright v. Boynton,37 N.H. 9, 22, 23; Hooksett v. Amoskeag Co., 44 N.H. 105; Conway v. Jefferson, 46 N.H. 521, 522.
And when the general principles of law applicable to a case are given to the jury it is not always necessary or proper to give particular instructions applying the law to a part of the case; for thereby special emphasis and importance may sometimes seem to be attached to certain evidence of one side, to the prejudice of the other side.
Judgment on the verdict. *Page 405